                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

PETER MALIVAO                 )       CR 13-00885 LEK
                              )       CV 17-00358 LEK
          Petitioner, Pro Se )
                              )
     vs.                      )
                              )
UNITED STATES OF AMERICA,     )
                              )
          Respondent.         )
_____________________________ )


        ORDER DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE,
         SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
           CUSTODY AND DENYING A CERTIFICATE OF APPEALABILITY

            Before the Court is Defendant/Petitioner

Peter Malivao’s (“Malivao”) Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody (“§ 2255 Motion”).    [Dkt. no. 152.]   On August 14, 2017,

Malivao filed a supplemental declaration in support of the § 2255

Motion.    [Dkt. no. 158.]   Plaintiff/Respondent the United States

of America (“the Government”) filed its response to the § 2255

Motion on March 9, 2018, and Malivao filed his reply on April 9,

2018.    [Dkt. nos. 172, 174.]   Malivao’s § 2255 Motion is hereby

denied, and a certificate of appealability is also denied, for

the reasons set forth below.

                              BACKGROUND

            On September 26, 2013, Malivao and Defendants

Vitorio Vili (“Vili”), James McKinnon (“McKinnon”), and

Andrew Lilo (“Lilo”) were indicted for: conspiracy to distribute,
and to possess with intent to distribute, five hundred grams or

more of methamphetamine, its salts, isomers, and salts or its

isomers – specifically 4,730 grams – in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A) and 846 (“Count 1”); and attempt to

possess with intent to distribute five hundred grams or more of

methamphetamine, its salts, isomers, and salts or its isomers –

specifically 4,730 grams – in violation of § 841(a)(1) and

(b)(1)(A) and 18 U.S.C. § 2 (“Count 2”).   [Dkt. no. 22.]   At his

arraignment on October 3, 2013, Malivao pled not guilty.

[Minutes, filed 10/3/13 (dkt. no. 32).]

           On September 5, 2014, Malivao changed his plea as to

Count 1 to guilty, pursuant to a plea agreement.   [Minutes, filed

9/5/14 (dkt. no. 99); Mem. of Plea Agreement (“Plea Agreement”),

filed 9/5/14 (dkt. no. 100).]   Malivao admitted to an outline of

the facts, which supported the offense alleged in Count 1.    On

September 14, 2013, federal agents – acting pursuant a valid

search warrant – seized a package that was found to contain

approximately nine pounds of methamphetamine.   On September 16,

2013, agents replaced most of the contents with pseudo-

methamphetamine, placed a tracking device and beeper inside the

package, and allowed it to be picked up at the intended mailbox

service.   A female picked up the package and took it to Malivao,

Vili, and McKinnon, who were sitting in a vehicle outside.

Malivao knew there was methamphetamine in the package and that


                                 2
McKinnon and Vili planned to break the methamphetamine into

smaller quantities to sell to others.   He knowingly and willingly

joined and participated in the conspiracy, even though he knew it

was illegal to possess and distribute methamphetamine, and

intended to make a profit through his participation.   [Plea

Agreement at ¶¶ 8.a-c.]

           Malivao purchased a safe to store the methamphetamine

and the proceeds from the sale.   Malivao, McKinnon, and Vili then

drove to Lilo’s residence.   Malivao opened the package in Lilo’s

residence, but Malivao left because he saw wiring inside the

package.   McKinnon and Vili were arrested in the area, and

federal agents recovered the package from Lilo’s residence.1

[Id. at ¶ 8.d.]   Malivao agreed that he was responsible for the



     1
       McKinnon ultimately pled guilty to Count 1 in the instant
case, and Count 2 was dismissed. He was sentenced to ninety
months of imprisonment, five years of supervised release, and a
$100.00 special assessment. [Judgment in a Criminal Case, filed
4/6/15 (dkt. no. 117).]

     Vili and Lilo were each charged in separate felony
informations, and each pled guilty to conspiracy to distribute
and possess with intent to distribute methamphetamine. Vili was
sentenced to thirty six months of imprisonment, three years of
supervised release, and a $100.00 special assessment; and Lilo
was sentenced to thirty months of imprisonment, three years of
supervised release, and a $100.00 special assessment. [United
States v. Vili, CR 13-01064 LEK, Judgment in a Criminal Case,
filed 10/28/14 (dkt. no. 34); United States v. Lilo, CR 13-01069
LEK, Judgment in a Criminal Case, filed 10/31/14 (dkt. no. 23).]
The Government dismissed the charges against Vili and Lilo in the
instant case. [Order for Dismissal, filed 10/29/14 (dkt.
no. 103) (Vili); Order for Dismissal, filed 10/31/14 (dkt. no.
104) (Lilo).]

                                  3
approximately 4,730 grams of methamphetamine that was inside the

package.   [Id. at ¶ 8.e.]      Malivao waived his right to appeal or

collaterally attack his conviction and sentence, except: to

assert a claim of ineffective assistance of counsel; or to

challenge any upward departure from the proposed range under the

United States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”).

[Id. at ¶ 12.]

            The Presentence Investigation Report (“PSR”) prepared

by the United States Probation Office found that, based on the

amount of methamphetamine Malivao was responsible for, his base

offense level was thirty six.      His offense level was increased by

two because of his role in the offense and decreased by three for

acceptance of responsibility, for a total offense level of thirty

five.    [PSR at ¶¶ 28-37.]    Malivao’s criminal history category

was I.   [Id. at ¶ 44.]      There was a minimum term of imprisonment

of 120 months, and the Guidelines sentencing range was 168 to

210.    [Id. at ¶¶ 66-67.]    On June 29, 2015, Malivao filed a

Motion for Downward Departure and/or Variance from the Sentencing

Guidelines (“6/29/15 Motion”), which argued that, based upon

several mitigating factors: 1) he should receive a term of

imprisonment that was below the mandatory minimum sentence; or

2) even if this Court followed the mandatory minimum sentence, it

should impose a term of imprisonment that was substantially less

than the Guidelines sentencing range.      [Dkt. no. 123.]


                                     4
           At the August 29, 2015 sentencing, this Court accepted

the Plea Agreement and adopted the factual findings in the PSR.

[Minutes, filed 8/26/15 (dkt. no. 127), at 1.]   The 6/29/15

Motion was granted in part and denied in part, and Defendant was

sentenced to 156 months of imprisonment, 5 years of supervised

release, and a $100.00 special assessment.    [Id. at 1-2.]    This

Court also granted the Government’s oral motion to dismiss

Count 2.   [Id. at 3.]   Malivao’s Judgment in a Criminal Case was

filed on August 28, 2015.   [Dkt. no. 132.]

           Malivao filed a Notice of Appeal on September 8, 2015.

[Dkt. no. 134.]   The Ninth Circuit dismissed his appeal on

January 23, 2017.   [Memorandum, filed 1/23/17 (dkt. no. 148).2]

The Ninth Circuit rejected Malivao’s argument that this Court

“failed to resolve his factual objections to the presentence

report, in violation of Federal Rule of Criminal Procedure 32”

because of the appellate waiver in the Plea Agreement, which the

Ninth Circuit held was supported by adequate consideration.     [Id.

at 2.]   Further, the Ninth Circuit declined to address Malivao’s

ineffective assistance of counsel claim,3 on the ground that the


     2
       The Ninth Circuit’s memorandum disposition is also
available at 674 F. App’x 735.
     3
       At all relevant times, Randall Harakal, Esq., represented
Malivao in this district court. See Minutes, filed 9/20/13 (dkt.
no. 14) (noting Mr. Harakal’s appearance as retained counsel at
Malivao’s initial appearance); Ninth Circuit Order, filed
10/13/15 (dkt. no. 139) (relieving retained counsel, Mr. Harakal,
                                                   (continued...)

                                  5
record was “not sufficiently developed to evaluate” the claim.

[Id.]       The Ninth Circuit’s Mandate was issued on February 14,

2017.       [Dkt. no. 149.]

               Malivao timely filed the instant § 2255 Motion, which

alleges: this Court violated Rule 32 because there were disputed

facts regarding Malivao’s role in the offense and this Court did

not make express findings resolving the disputes before imposing

the enhancement (“Ground One”); Malivao’s counsel rendered

constitutionally ineffective assistance by failing to object to

the imposition of the aggravated role enhancement (“Ground Two”);

and Malivao’s counsel rendered constitutionally ineffective

assistance by failing to argue that Malivao qualified for a

safety valve adjustment (“Ground Three”).

                                 STANDARD

               Section 2255(a) states:

               A prisoner in custody under sentence of a court
               established by Act of Congress claiming the right
               to be released upon the ground that the sentence
               was imposed in violation of the Constitution or
               laws of the United States, or that the court was
               without jurisdiction to impose such sentence, or
               that the sentence was in excess of the maximum
               authorized by law, or is otherwise subject to
               collateral attack, may move the court which
               imposed the sentence to vacate, set aside or
               correct the sentence.




        3
       (...continued)
as counsel of record and noting that new counsel would be
appointed).

                                     6
This district court has described the standards applicable to

§ 2255 motions as follows:

               A court may dismiss a § 2255 motion if “it
          plainly appears from the motion, any attached
          exhibits, and the record of prior proceedings that
          the moving party is not entitled to relief.”
          R. 4(b), Rules Governing Section 2255 Proceedings.
          A court need not hold an evidentiary hearing if
          the allegations are “palpably incredible [or]
          patently frivolous,” Blackledge v. Allison, 431
          U.S. 63, 76 (1977) (internal quotation marks and
          citation omitted), or if the issues can be
          conclusively decided on the basis of the evidence
          in the record. See United States v. Mejia-Mesa,
          153 F.3d 925, 929 (9th Cir. 1998) (noting that a
          “district court has discretion to deny an
          evidentiary hearing on a § 2255 claim where the
          files and records conclusively show that the
          movant is not entitled to relief”). Conclusory
          statements in a § 2255 motion are insufficient to
          require a hearing. United States v. Johnson, 988
          F.2d 941, 945 (9th Cir. 1993). A petitioner must
          “allege specific facts which, if true, would
          entitle him to relief.” United States v.
          Rodrigues, 347 F.3d 818, 824 (9th Cir. 2003)
          (internal quotation marks and citation omitted).

United States v. Sherman, Cr. No. 16-00169 JMS, 2017 WL 4560150,

at *1 (D. Hawai`i Oct. 12, 2017) (alteration in Sherman).

          The issues raised in Malivao’s § 2255 Motion are legal

issues that “can be conclusively decided on the basis of the

evidence in the record,” including the record of the underlying

proceedings.   See Mejia-Mesa, 153 F.3d at 929.   This Court need

not resolve factual disputes in order to rule on the legal issues

presented in the § 2255 Motion.   Compare Mem. in Supp. of § 2255

Motion at I 4 (“[C]ounsel should have advised Malivao to provide

trughful [sic] information regarding his offense to the

                                  7
government before sentencing.   Counsel’s performance was

deficient because he prevented Malivao from qualifying for the

fifth safety valve facotr [sic].” (citations omitted)),4 with

Response, Decl. of Randall N. Harakal at ¶ 3 (describing

discussions between Mr. Harakal and Malivao).    An evidentiary

hearing is therefore unnecessary in this case.

                            DISCUSSION

I.   Ground One - Alleged Rule 32 Violation

          At the outset, the Government argues that this Court

cannot consider Malivao’s arguments in Ground One because Malivao

waived his right to bring such challenges on appeal and on

collateral review.   In the Plea Agreement, Malivao agreed:

               12. The Defendant is aware that he has the
          right to appeal his conviction and the sentence
          imposed. Defendant knowingly waives the right to
          appeal, except as indicated in subparagraph “b”
          below, his conviction and any sentence within the
          maximum provided in the statutes of conviction or
          the manner in which that sentence was determined,
          on any ground whatever, in exchange for the
          concessions made by the prosecution in this plea
          agreement.

                    a.   The Defendant also waives his right
               to challenge his conviction or sentence or
               the manner in which it was determined in any
               collateral attack, including, but not limited

     4
       Malivao’s memorandum in support of the § 2255 Motion,
[dkt. nos. 152-3 to 152-9,] contains several sections with
separate pagination ranges. His State of Jurisdiction,
Memorandum of Facts Presented, and Statement of Relevant Law are
pages J 1 to J 3; his Introduction, Summary of Argument, and
Statement of the Case are pages I 1 to I 10; and his Memorandum
of Factual Support is pages 1 to 29

                                 8
                to, a motion brought under Title 28, United
                States Code, Section 2255, except that
                Defendant may make such a challenge (1) as
                indicated in subparagraph “b” below, or
                (2) based on a claim of ineffective
                assistance of counsel.

                     b.   If the Court imposes a sentence
                greater than specified in the guideline range
                determined by the Court to be applicable to
                the Defendant, the Defendant retains the
                right to appeal the portion of his sentence
                greater than specified in that guideline
                range and the manner in which that portion
                was determined under Section 3742 and to
                challenge that portion of his sentence in a
                collateral attack.

[Plea Agreement at 9-10.]

          The Ninth Circuit has already held that Malivao’s

waiver of his right to appeal his conviction and sentence was

supported by adequate consideration and precluded the Ninth

Circuit from addressing the argument regarding Rule 32

violations.   [Memorandum Disposition at 2.]   The Ninth Circuit’s

ruling “is the law of the case,” and this Court must follow it in

considering Malivao’s § 2255 Motion.   See United States v.

Jingles, 702 F.3d 494, 498 (9th Cir. 2012) (citing In re Rainbow

Magazine, Inc., 77 F.3d 278, 281 (9th Cir. 1996) (“[T]he decision

of an appellate court on a legal issue must be followed in all

subsequent proceedings in the same case”); Odom v. United States,

455 F.2d 159, 160 (9th Cir. 1972) (“The law in this circuit is

clear that when a matter has been decided adversely on appeal

from a conviction, it cannot be litigated again on a 2255


                                 9
motion”) (alteration in Jingles) (some citations omitted)).     This

Court therefore denies Malivao’s § 2255 Motion as to Ground One.

II.   Grounds Two and Three - Ineffective Assistance of Counsel

           Malivao’s ineffective assistance of counsel claims fall

within one of the exceptions to the waiver of his appellate and

collateral review rights, and the Ninth Circuit did not address

Malivao’s ineffective assistance arguments in his direct appeal.

This district court has stated:

                To prevail on an ineffective assistance
           claim, a petitioner must show that (1) counsel’s
           representation fell below an objective standard of
           reasonableness, and (2) there is a reasonable
           probability that, but for counsel’s unprofessional
           errors, the result of the proceeding would have
           been different. Strickland v. Washington, 466
           U.S. 668, 687-88 (1984). That is, the petitioner
           must also show that the deficiency was
           prejudicial. Id. at 692.

                Counsel “is strongly presumed to have
           rendered adequate assistance and made all
           significant decisions in the exercise of
           reasonable professional judgment.” Id. at 690.
           But, a court need not determine whether counsel’s
           performance was deficient before examining the
           prejudice suffered by the petitioner as a result
           of the alleged deficiencies. See id. at 697. In
           other words, any deficiency that does not result
           in prejudice necessarily fails.

United States v. Chaves, Cr. No. 14-00579 JMS (03), 2016 WL

5660327, at *4 (D. Hawai`i Sept. 28, 2016).   As to the

reasonableness of representation prong, a court must “determine

whether, in light of all the circumstances, the identified acts

or omissions were outside the wide range of professionally


                                  10
competent assistance.”    Strickland, 466 U.S. at 690.   Malivao

bears the burden of proof as to both prongs of the Strickland

analysis, see Turk v. White, 116 F.3d 1264, 1265 (9th Cir. 1997),

which applies to § 2255 motions alleging ineffective assistance

related to sentencing.    See, e.g., United States v. Carlsen, 441

F. App’x 531, 535 (9th Cir. 2011) (applying Strickland analysis

to a claim that defense counsel failed to advocate for the

application of a relevant provision of the United States

Sentencing Guidelines).

     A.     Representation Regarding the Aggravated Role Adjustment

            As previously noted, the PSR recommended the imposition

of a two-level adjustment pursuant to U.S.S.G. § 3B1.1(c) because

Malivao “was an organizer, leader, manager, or supervisor in any

criminal activity that involved less than five participants.”5


     5
         U.S.S.G. § 3B1.1 states:

            Based on the defendant’s role in the offense,
            increase the offense level as follows:

                 (a) If the defendant was an organizer or
                 leader of a criminal activity that involved
                 five or more participants or was otherwise
                 extensive, increase by 4 levels.

                 (b) If the defendant was a manager or
                 supervisor (but not an organizer or leader)
                 and the criminal activity involved five or
                 more participants or was otherwise extensive,
                 increase by 3 levels.

                 (c) If the defendant was an organizer,
                 leader, manager, or supervisor in any
                                                     (continued...)

                                    11
[PSR at ¶ 31.]      Malivao argues Mr. Harakal rendered

constitutionally ineffective assistance because he “failed to

properly object to the aggravating role adjustment as required by

Federal Rule of Criminal Procedure 32.”      [Mem. in Supp. of § 2255

Motion at 8.]      According to Malivao, instead of filing the

requisite sentencing statement objecting to the aggravated role

adjustment, Mr. Harakal raised the objection through other means,

effectively waiving any challenge to the adjustment.      [Id. at 10-

11.]       Further, during the sentencing hearing, Mr. Harakal stated

Malivao did not object to the PSR.       [Trans. of 8/26/15 Sentencing

(“Sentencing Trans.”), filed 11/25/15 (dkt. no. 146), at 3

(Malivao and Mr. Harakal both stated they “had a full and fair

opportunity to read, review, and discuss the presentence

investigation report and any addendum and file any factual or

legal objections to the report”); id. at 4 (confirming that “the

defense has no remaining objections to either the factual

findings or the application of the guidelines to the facts”).]

Malivao also emphasizes that, when Mr. Harakal presented

arguments at the sentencing hearing why Malivao should not be

found to be a leader or organizer of the offense, he was merely

placing the argument on the record because this Court had already



       5
           (...continued)
                   criminal activity other than described in (a)
                   or (b), increase by 2 levels.


                                    12
made the factual findings supporting the aggravated role

adjustment.   [Mem. in Supp. of § 2255 Motion at 11.6]

          Malivao is correct that Mr. Harakal did not file a

sentencing statement raising objections to the PSR.      See PSR at

pg. 19 (“Randall N. Harakal was reminded to file a Sentencing

Statement; however, to date, there has been no response.”).]

However, in the 6/29/15 Motion, Mr. Harakal argued:

          Malivao should not have had an added +2 adjustment
          for role in the Offense Pursuant to USSG
          §3Bl.1(c). It is argued that the +2 adjustment is
          incorrect based upon the facts of the case
          especially since his role was amplified by the
          other three co-defendants who all received a
          greatly reduced sentence for being involved in the
          same conspiracy.


     6
       The following exchanged occurred during the sentencing
hearing:

               . . . These guys are there. You hang out
          with them. You get caught up in it. And that’s
          one of our arguments is that I don’t think he had
          – he should have a plus two adjustment for being
          the ringleader because they haven’t tied in that
          he ordered the drugs –

               THE COURT: Okay. I’m sorry. I’ll give you
          an opportunity to argue it, but I’ve already
          adopted the –

                MR. HARAKAL: I know, Your Honor.

               THE COURT: And so I’ve actually found him to
          be the leader and organizer, meriting the plus
          two.

               MR. HARAKAL: Okay.    I just want to put it on
          the record.

[Sentencing Trans. at 15.]

                                13
[6/29/15 Motion at 8.]

            Although Mr. Harakal may not have presented Malivao’s

challenge to the aggravated role adjustment in the traditional

manner, this Court clearly examined the issue and made specific

findings.   At the sentencing hearing, this Court found:

                 You personally have been held responsible for
            distributing over 3,900 grams – or have been
            personally responsible for over 3,900 grams of
            ice, which is a large and significant amount. You
            intended this amount to be distributed in our
            community.

                 You are also found to be an organizer or
            leader of a conspiracy because you arranged for
            the shipment of drugs and were responsible for
            paying Lilo and Vili. Indeed, among the
            conspiracy and the conspirators, you were the
            common cog. Everybody knew you. They didn’t
            necessarily know one another.

                 . . . Lilo reported being aware that you
            distributed ice for the prior five to four years
            prior to being apprehended – he was apprehended by
            law enforcement. Vitorio Vili was your driver,
            and he said that he would drive you around to
            various clubs and bars about three times a week.
            James McKinnon worked for you as a drug runner.

[Sentencing Trans. at 6.]   The Government’s arguments also show

that the issues of Malivao’s role in the offense and potentially

disproportionate sentences between Malivao and his

co-conspirators were before this Court in Malivao’s sentencing.

See id. at 10 (“[T]hat’s why he got a role – a role adjustment.

And that’s why he’s not similarly situated to the other three

defendants.”).



                                 14
          Because the issue of whether the imposition of an

aggravated role adjustment was warranted in this case was

presented to, and considered by, this Court, Mr. Harakal’s

representation did not fall below an objective standard of

reasonableness.   See Strickland, 466 U.S. at 688.    Even if

Mr. Harakal’s decision not to file a sentencing statement raising

objections to the proposed aggravated role adjustment was an

unprofessional error, there is no evidence in the record that,

but for the error, the adjustment would not have been imposed.

See id. at 694.   In other words, even if there was a deficiency

in Mr. Harakal’s representation as to this issue, the deficiency

was not prejudicial.   See id. at 692.   Malivao’s ineffective

assistance of counsel claim fails as to Mr. Harakal’s

representation related to the alleged failure to challenge the

aggravated role adjustment.   The § 2255 Motion is therefore

denied as to Ground Two.

     B.   Representation Regarding the Safety Valve

          In Ground Three, Malivao argues Mr. Harakal rendered

ineffective assistance because he failed to argue that Malivao

qualified for a safety valve adjustment.   This district court has

stated:

               The safety valve provision permits a court to
          sentence a defendant to a term of imprisonment
          that is lower than a statutory minimum sentence in
          limited circumstances. 18 U.S.C. § 3553(f); see
          generally United States v. Shrestha, 86 F.3d 935
          (9th Cir. 1996) (summarizing the function of the

                                15
          safety valve provision). A key requirement of the
          safety valve provision is that an eligible
          defendant must have no more than one criminal
          history point. 18 U.S.C. § 3553(f)(1).

Bonilla-Galeas v. United States, Criminal No. 13-00765 HG-2, 2017

WL 357309, at *7 (D. Hawai`i Jan. 24, 2017).   The safety valve

provision states:

          Notwithstanding any other provision of law, in the
          case of an offense under section 401, 404, or 406
          of the Controlled Substances Act (21 U.S.C. 841,
          844, 846) or section 1010 or 1013 of the
          Controlled Substances Import and Export Act (21
          U.S.C. 960, 963), the court shall impose a
          sentence pursuant to guidelines promulgated by the
          United States Sentencing Commission under section
          994 of title 28 without regard to any statutory
          minimum sentence, if the court finds at
          sentencing, after the Government has been afforded
          the opportunity to make a recommendation, that–

               (1) the defendant does not have more than 1
               criminal history point, as determined under
               the sentencing guidelines;

               (2) the defendant did not use violence or
               credible threats of violence or possess a
               firearm or other dangerous weapon (or induce
               another participant to do so) in connection
               with the offense;

               (3) the offense did not result in death or
               serious bodily injury to any person;

               (4) the defendant was not an organizer,
               leader, manager, or supervisor of others in
               the offense, as determined under the
               sentencing guidelines and was not engaged in
               a continuing criminal enterprise, as defined
               in section 408 of the Controlled Substances
               Act; and

               (5) not later than the time of the
               sentencing hearing, the defendant has
               truthfully provided to the Government all

                               16
                  information and evidence the defendant has
                  concerning the offense or offenses that were
                  part of the same course of conduct or of a
                  common scheme or plan, but the fact that the
                  defendant has no relevant or useful other
                  information to provide or that the Government
                  is already aware of the information shall not
                  preclude a determination by the court that
                  the defendant has complied with this
                  requirement.

18 U.S.C. § 3553(f); see also U.S.S.G. §§ 2D1.1(b)(17), 5C1.2.7


     7
         U.S.S.G. § 2D1.1(b)(17) states:

            If the defendant receives the 4-level (“minimal
            participant”) reduction in § 3B1.2(a) and the
            offense involved all of the following factors:

                  (A) the defendant was motivated by an
                  intimate or familial relationship or by
                  threats or fear to commit the offense and was
                  otherwise unlikely to commit such an offense;

                  (B) the defendant received no monetary
                  compensation from the illegal purchase, sale,
                  transport, or storage of controlled
                  substances; and

                  (C) the defendant had minimal knowledge of
                  the scope and structure of the enterprise,

            decrease by 2 levels.

Similarly, § 5C1.2 states, in pertinent part:

            (a) Except as provided in subsection (b), in the
            case of an offense under 21 U.S.C. § 841, § 844,
            § 846, § 960, or § 963, the court shall impose a
            sentence in accordance with the applicable
            guidelines without regard to any statutory minimum
            sentence, if the court finds that the defendant
            meets the criteria in 18 U.S.C. § 3553(f)(1)-
            (5) . . . .

            (b)   In the case of a defendant (1) who meets the
                                                      (continued...)

                                    17
            Malivao’s criminal history score was zero, [PSR at

¶ 44,] satisfying the first safety valve requirement.    The

6/29/15 Motion emphasized the fact that Malivao was a first-time,

non-violent offender.    [6/29/15 Motion at 19, 24.]   Further,

there is no evidence in the record that, in connection with the

offense, Malivao: used a threat of violence; possessed a firearm

or other dangerous weapon; or induced someone else to do so.

Thus, the second and third safety valve requirements would have

been met.    As previously noted, Mr. Harakal asserted in the

6/29/15 Motion that Malivao was not an organizer or leader in the

offense.    In other words, Mr. Harakal effectively argued the

fourth safety valve requirement was met.    As to the fifth safety

valve factor, the 6/29/15 Motion did not state that Malivao

provided the Government with any information and evidence, but

did emphasize that Malivao had accepted responsibility.    See,

e.g., id. at 18.    Although the 6/29/15 Motion did not use the

term “safety valve,” it advocated for the same effect provided

for in the safety valve provisions – a sentence below the

statutory mandatory minimum sentence.    See id. at 27 (requesting

the imposition of “a sentence at or below the mandatory 10 year



     7
         (...continued)
            criteria set forth in subsection (a); and (2) for
            whom the statutorily required minimum sentence is
            at least five years, the offense level applicable
            from Chapters Two (Offense Conduct) and Three
            (Adjustments) shall be not less than level 17.

                                 18
minimum sentence for a first time offender that is along the

lines or similar to the lenient sentences that were granted to

the various co-defendants involved in this case”).    Because the

issues were presented in connection with the sentencing

proceedings, this Court concludes that Mr. Harakal’s

representation did not fall below an objective standard of

reasonableness.

          However, even if Mr. Harakal committed an

unprofessional error by failing to make the specific argument

that the safety valve provisions applied, there is no evidence in

the record to support applying the safety valve provisions.    This

Court ultimately found that Malivao was an organizer and leader

in the offense, which disqualified him from the safety valve

provisions.   See § 3553(f)(4).   In other words, even if

Mr. Harakal’s representation was deficient as to the safety valve

issue, this deficiency did not prejudice or harm Malivao as he

could never qualify for the safety valve provisions.   As a

result, Malivao’s ineffective assistance of counsel claim fails

and the § 2255 Motion is denied as to Ground Three.

          Because each of the grounds raised fails as a matter of

law, Malivao’s § 2255 Motion is denied.

III. Certificate of Appealability

          This district court has stated that:

               In dismissing a § 2255 motion, the court must
          also address whether [defendant/petitioner] should

                                  19
           be granted a certificate of appealability (“COA”).
           See R. 11(a), Rules Governing Section 2255
           Proceedings (providing that “[t]he district court
           must issue or deny a certificate of appealability
           when it enters a final order adverse to the
           applicant”). A COA may issue only if the
           petitioner “has made a substantial showing of the
           denial of a constitutional right.” 28 U.S.C.
           § 2253(c)(2).

                “The standard for a certificate of
           appealability is lenient.” Hayward v. Marshall,
           603 F.3d 546, 553 (9th Cir. 2010) (en banc),
           overruled on other grounds by Swarthout v. Cooke,
           562 U.S. 216 (2011). The petitioner is required
           to demonstrate only “that reasonable jurists could
           debate the district court’s resolution or that the
           issues are adequate to deserve encouragement to
           proceed further.” Id. (citation and internal
           quotation marks omitted). The standard “requires
           something more than the absence of frivolity, but
           something less than a merits determination.” Id.
           (internal quotation marks omitted).

                The court carefully reviewed [the
           defendant/petitioner’s] assertions and gave him
           every benefit by liberally construing them. Based
           on the above analysis the court finds that
           reasonable jurists could not find the court’s
           rulings debatable.

Leon v. United States, Civ. No. 15–00099 JMS–BMK, 2015 WL

3965895, at *9-10 (D. Hawai`i June 29, 2015) (some alterations in

Leon).   Reasonable jurists would not find that the rulings in

this Order regarding Malivao’s § 2255 Motion are debatable.     A

certificate of appealability therefore will not be issued.

                            CONCLUSION

           On the basis of the foregoing, Peter Malivao’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody, filed July 21, 2017, is HEREBY

                                20
DENIED.   In addition, this Court DENIES a certificate of

appealability.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAII, December 28, 2018.



                                /s/ Leslie E. Kobayashi
                               Leslie E. Kobayashi
                               United States District Judge




PETER MALIVAO VS. UNITED STATES OF AMERICA; CR 13-00885 LEK; CV
17-00358 LEK; ORDER DENYING MOTION UNDER 28 U.S.C. § 2255 TO
VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
CUSTODY AND DENYING A CERTIFICATE OF APPEALABILITY




                                21
